 



Exhibit 10.2
Targa Resources Investments Inc.
Long Term Incentive Plan
Performance Unit Grant Agreement

     
Grantee:
                                          
 
   
Date of Grant:
                       ___, 200_
 
   
Number of Performance Units Granted:
                                          

     1. Performance Unit Grant. I am pleased to inform you that you have been
granted the above number of Performance Units with respect to Common Units
(“Common Units” or “Units”) of Targa Resources Partners LP (the “MLP”) under the
Targa Resources Investments Inc. Long Term Incentive Plan (the “Plan”). A
Performance Unit is a notional Common Unit of the MLP. Each Performance Unit
also includes a tandem Distribution Equivalent Right (“DER”). A DER is a right
to receive an amount equal to the cash distributions made with respect to a
Common Unit after the Date of Grant and prior to payment of your Performance
Unit, if earned. The terms of the grant are subject to the terms of the Plan and
this Performance Unit Grant Agreement (this “Agreement”), which includes
Attachment A hereto.
     2. Performance Goal and Payment. Subject to the further provisions of this
Agreement, if, and to the extent, the Performance Goal (set forth on Attachment
A) is achieved for the Performance Period (set forth on Attachment A), then as
soon as reasonably practical following the end of the Performance Period you
will receive, in cancellation of your Performance Units, an amount of cash equal
to the product of (i) your number of Performance Units times (ii) the
Performance Percentage (set forth in Item II on Attachment A) for the
Performance Period times (iii) the Fair Market Value of a Common Unit on the
last day of the Performance Period. In addition, you will receive cash relating
to the amount of the DER that you are entitled to as described in Section 4. If,
however, the minimum Performance Goal is not achieved for the Performance
Period, all of your Performance Units and DERs will be cancelled automatically
without payment at the end of the Performance Period.
     3. Vesting.
     (a) If you cease to be employed by Targa Resources Investments Inc. and its
Affiliates (collectively, the “Company”) during the Performance Period for any
reason other than as provided below, all Performance Units and tandem DERs
awarded to you shall be automatically forfeited without payment upon your
termination. For purposes of this Agreement, “employment with the Company” shall
include being an employee or a Director of, or a Consultant to, the Company.
     (b) If you cease to be employed by the Company during the Performance
Period as a result of your death or a disability that entitles you to disability
benefits under the Company’s long-term disability plan, or your employment is
terminated by the Company other than for Cause, you will be vested in any
Performance Units that you are otherwise qualified to receive payment for based
on achievement of the Performance

 



--------------------------------------------------------------------------------



 



Goal at the end of the Performance Period. If you are a party to an agreement
with the Company in which the term cause is defined, that definition of cause
shall apply for purposes of the Plan and this Agreement. Otherwise, “Cause”
means (i) failure to perform assigned duties and responsibilities (ii) engaging
in conduct which is injurious (monetarily or otherwise) to the Company or any of
its Affiliates, (iii) breach of any corporate policy or code of conduct
established by the Company or breach of any agreement between the Company and
you, or (iv) conviction of a misdemeanor involving moral turpitude or a felony.
     4. DERs. Beginning on the Date of Grant and ending on the last day of the
Performance Period, on each date during such period that the MLP makes a cash
distribution with respect to its Units you will be credited with an amount of
cash equal to the product of (i) the cash distributions paid with respect to a
Common Unit times (ii) your number of Performance Units. Your DERs shall be
credited to a bookkeeping account by the Company. As soon as practical following
the end of the Performance Period, your DER account will be paid (without
interest) to you in cash or forfeited, as the case may be. The amount of your
DER account to be paid to you will be equal to the product of the Performance
Percentage times the amount credited to your DER account. DERs shall not be
payable with respect to any Performance Unit that is forfeited or as to which
you are not otherwise qualified to receive payment for based on the Performance
Goal at the end of the Performance Period.
     5. Change of Control. Upon the occurrence of a Change of Control during the
Performance Period, the Performance Percentage shall be deemed to be 100% and
your Performance Units and all DER amounts, if any, then credited to you shall
be cancelled on such date and you will be paid an amount of cash equal to the
sum of (i) the product of (a) the Fair Market Value of a Common Unit times
(b) the number of Performance Units granted to you plus (ii) the amount of DERs
then credited to you, if any.
     6. Nontransferability of Award. The Performance Units and DERs may not be
transferred, assigned, encumbered or pledged by you in any manner otherwise than
by will or by the laws of descent or distribution. The terms of the Plan and
this Agreement shall be binding upon your executors, administrators, heirs,
successors and assigns.
     7. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and, except as expressly
provided in this Agreement, supersede in their entirety all prior undertakings
and agreements between you and Targa Resources Investments Inc. and its
Affiliates with respect to the same. This Agreement is governed by the internal
substantive laws, but not the choice of law rules, of the State of Texas.
     8. Withholding of Taxes. To the extent that the vesting or payment of
Performance Units or DERs results in the receipt of compensation by you with
respect to which the Company has a tax withholding obligation pursuant to
applicable law, the Company shall withhold such tax from any payment due you
hereunder.
     9. Amendments. This Agreement may be modified only by a written agreement
signed by you and an authorized person on behalf of Targa Resources Investments
Inc. who is expressly authorized to execute such document; provided, however,
notwithstanding the foregoing, Targa Resources Investments Inc. may make any
change to this Agreement without your consent if such change is not materially
adverse to your rights under this Agreement.

-2-



--------------------------------------------------------------------------------



 



     10. Plan Controls. By accepting this grant, you agree that the Performance
Units and DERs are granted under and governed by the terms and conditions of the
Plan and this Agreement. In the event of any conflict between the Plan and this
Agreement, the terms of the Plan shall control. Unless otherwise defined herein,
the terms defined in the Plan shall have the same defined meanings in this
Agreement.

            TARGA RESOURCES INVESTMENTS INC.
      By:           Name:   Rene R. Joyce        Title:   Chief Executive
Officer   

-3-



--------------------------------------------------------------------------------



 



         

ATTACHMENT A

I.   The Performance Period shall begin on                      ___, 2007 and
end on                     , 20_.   II.   Performance Goal       The payment of
a Performance Unit will be determined based on the comparison of (i) the Total
Return (as defined below) of a Common Unit for the Performance Period to
(ii) the Total Return of a share of the common stock/unit of each member of the
Peer Group for the Performance Period. Total Return shall be measured by
(i) subtracting the average closing price per share/unit for the first ten
trading days of the Performance Period (the “Beginning Price”) from the sum of
(a) the average closing price per share/unit for the last ten trading days
ending on the date that is 15 days prior to the end of the Performance Period
plus (b) the aggregate amount of dividends/distributions paid with respect to a
share/unit during such period (the result being referred to as the “Value
Increase”) and (ii) dividing the Value Increase by the Beginning Price .

          Peer Group Ranking   Performance (out of 13 companies)   Percentage1
No. 1-7
    100 %
No. 8
    83.33 %
No. 9
    66.67 %
No. 102
    50 %
No. 11-13
    0 %

 

1   The Performance Percentage between No. 7 and No. 10 is a percentage between
50% and 100% based on a comparison of the Total Returns described above.   2  
No. 10 is the minimum Performance Goal for which there is a Performance
Percentage.

III.   Adjustments to Performance Goals for Certain Events       If, during the
Performance Period, there is a change in accounting standards required by the
Financial Accounting Standards Board, the above performance goals shall be
adjusted by the Committee as appropriate, in its discretion, to disregard the
effect of such change.

A-1



--------------------------------------------------------------------------------



 



IV.   The Peer Group shall consist of the following companies:

      Company   Ticker
Energy Transfer Partners
  ETP
Oneok Partners
  OKS
Copano Energy
  CPNO
DCP Midstream
  DPM
Regency Energy Partners
  RGNC
Plains All American Pipeline
  PAA
MarkWest Energy Partners
  MWE
Williams Energy Partners
  WPZ
Magellan Midstream
  MMP
Martin Midstream
  MMLP
Enbridge Energy Partners
  EEP
Crosstex Energy
  XTEX
Targa Resources Partners LP
  NGLS

The Committee may add or delete companies from the Peer Group and provide a
related adjustment in the rankings at any time during the Performance Period,
wherever, in its discretion, such deletion or adjustment is appropriate to
reflect that such peer company is no longer publicly traded or is determined by
the Committee to no longer be a peer of the MLP (for example due to a member no
longer being publicly traded) or to reflect any other significant event.

V.   Committee Certification       As soon as reasonably practical following the
end of the Performance Period, the Committee shall review the results for the
Performance Period and certify those results in writing to the Board. No
Performance Units or DERs shall be paid prior to the Committee’s certification.
However, Committee certification shall not apply in the event of a Change of
Control.

A-2